Citation Nr: 1624689	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a post-operative shell fragment wound (SFW) of the left ankle (left ankle residuals).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for left ankle residuals.

The Veteran and his daughter testified at a September 2010 Board hearing at the RO before a Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.  In August 2012, the Veteran was informed that the VLJ who conducted the hearing is no longer employed at the Board.  The Veteran waived his right to an additional hearing and requested the Board consider his case on the evidence of record.

The Veteran was previously represented by Disabled American Veterans.  In December 2015, during the pendency of this appeal, the Veteran changed his representation by granting a power-of-attorney in favor of an attorney, Robert Chisholm, with regard to the claim on appeal.  The Board recognizes the change in representation.

In January 2011, the Board remanded the claim for further development.  In October 2012, the Board denied the claim for an increased rating for residuals of a SFW of the left ankle, evaluated as 10 percent disabling.  The Veteran appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties filed a Joint Motion for Partial Remand (JMPR) asking the Court to vacate the Board's October 2012 decision in pertinent part and remand the claim back to the Board for further development and readjudication in compliance with the directives specified.  The Court granted the December 2013 JMPR in January 2014 order.  In April 2014, the Board remanded the claim for further development, pursuant to the December 2013 JMPR.  

In February 2015, the Board again denied the claim for an increased rating for residuals of a SFW of the left ankle, evaluated as 10 percent disabling.  The Veteran appealed the February 2015 Board decision to the Court.

In December 2015, the Court granted a JMPR by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to support its decision with an adequate statement of reasons and bases. Specifically, the JMR stated that the Board erred by not discussing the applicability of 38 C.F.R. § 4.56(a) to the present case.  The parties agreed that a remand was necessary, and the Board should make a finding as to whether the Veteran's left ankle residuals qualify him for an increased rating for a "severe" injury under section 4.56(a), or whether evidence establishes that his muscle damage is "minimal."  Therefore, the Court vacated the Board's decision denying entitlement to a rating in excess of 10 percent for left ankle residuals and remanded the matter to the Board.

It is noted that in an April 2016 RO decision, the Veteran's claim for clear and unmistakable error in a 1954 RO determination which initially assigned a 10 percent rating for residuals of a SFW of the left ankle. The Veteran has not appealed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's inservice left ankle injury involved an open comminuted fracture with no more than minimal muscle damage; current residuals involve no more than minimal muscle damage.  
 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a SFW of the left ankle are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in September 2006 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, identified private treatment records, VA examination reports from October 2006, February 2011 and May 2014, statements from the Veteran's representatives, and the Veteran's statements. 

The Veteran was afforded VA examinations in October 2006, February 2011 and May 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2006, February 2011 and May 2014 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the residuals of a SFW of the left ankle upon ordinary conditions of daily life and work.  As a result, the Board finds the October 2006, February 2011 and May 2014 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for Left Ankle Residuals - Analysis

The Veteran maintains that a rating of 30 percent, the maximum schedular rating under DC 5312, is warranted for residuals associated with his left ankle SFW.  The Veteran is currently in receipt of a 10 percent rating for left ankle residuals under 
38 C.F.R. § 4.73, DC 5312.  This rating has been in effect since August 1954, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO assigned the Veteran a 10 percent rating under Diagnostic Code 5312, which pertains to Muscle Group XII.  This rating has been in effect since August 1954.  Although the 2014 VA examiner indicated that the Veteran's left ankle residuals involve the muscles of Group XI, he did not otherwise explain this selection.  It is acknowledged that the identification of the impacted muscles may be difficult as there is little muscle involvement, as will be discussed below.  Given the lack of explanation in the recharacterization of the muscle groups, and the longstanding assignment of DC 5312, the Board will maintain the assignment of Diagnostic Code 5312.

In this case, the affected muscle is part of Group XII and is rated under Diagnostic Code 5312.  Under this diagnostic code, a slight disability is rated as noncompensable, a moderate disability is rated 10 percent, a moderately severe disability is rated 20 percent, and a severe disability is rated 30 percent.  38 C.F.R. 
§ 4.73, DC 5312.  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  An open comminuted fracture with muscle or tendon damage will be rated as severe unless, for locations such as in the wrist or over the tibia, the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold. Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 
38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id. 

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).

Upon review of all the evidence of record, the Board finds that a 10 percent rating is warranted for minimal muscle symptoms associated with the Veteran's left ankle residuals.

According to the Veteran's service treatment records, he sustained wounds from an enemy grenade while stationed in Korea in December 1952.  These wounds included a 7 x 2 cm wound to his left ankle and fractures of the left media malleolus and posterior tip of the talus.  January 1953 x-rays revealed a chip fracture of the lateral malleolus.  In January 1953, the Veteran's diagnosis was changed to "fracture, compound, comminuted, left medial malleolus."  

In March 1953, the Veteran was diagnosed with "arthritis, due to direct trauma, left ankle, due to grenade injury."  The service treatment record notes that he had residual stiffness and weakness with swelling on standing for long periods.  X-rays showed the fracture to be well-healed.  There was slight limitation of motion with slight crepitation.  There was also minimal swelling and tenderness over the lateral malleolus.  Later that month, the Veteran's diagnosis was changed to tenovitis of the left ankle.  The service treatment records indicate that the prior diagnosis of arthritis was erroneous.

An April 1953 service treatment record indicates that the Veteran's improvement was slow, but he would probably recover with time and rest.  The physician advised that he be on his feet as little as possible, but was ready for light duty.

A June 1953 summary of Physical Profile Board proceedings indicated that since the initial left ankle injury the patient had experienced pain, stiffness, and weakness, aggravated by prolonged standing and walking. 

An August 1953 service treatment record indicates that the Veteran was diagnosed with a "neuroma, traumatic, great sural nerve left."  The scar tissue was surgically excised.  The treatment report indicates that the Veteran still had some tenderness over the new scar, but it was of mild nature.  Post-surgery, he was discharged from the hospital in September 1953.

In October 2006, the Veteran was afforded a VA examination to determine the nature and severity of his left ankle residuals. The VA examiner described a 4 cm x .1 cm flat scar diagonally extending up from the lateral malleolus.  It was not tender, elevated, depressed, adherent, or retracted, and was described as being very similar in color and texture to surrounding skin.  The Veteran had tenderness at the insertion of the plantar fascia.  The Veteran's plantar flexion of the left ankle was 30 degrees, and dorsiflexion was 10 degrees.  The examiner noted that there was no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner noted that x-rays were taken in September 2006. The x-rays revealed two small ossific densities adjacent to the medial malleolus which probably represent old avulsion fractions. There was minimal enthesopathy at the insertion of the Achilles tendon on the x-ray. 

In a December 2009 letter, the Veteran stated that he experiences "cramps/spasms" on a regular basis in the left ankle area, resulting in a loss of endurance in the ankle which permits him to stand for a maximum of only 20 minutes. He further stated that he experiences chronic pain and weakness in the left ankle.

In February 2011, the Veteran was afforded a VA examination to determine the nature and severity of his left ankle residuals.  The VA examiner described the left ankle scar as small, flat, and lateral. He stated that it is not tender, elevated, depressed, adherent, or retracted, and is very similar in color and texture to the surrounding skin.  The Veteran denied constant pain of the left ankle, but did report flare-ups in pain, which could be caused by just stepping or turning wrong. The flare-ups reportedly lasted for seconds and then resolved. The VA examiner noted that the Veteran had moderate lateral malleolus tenderness to palpation.  The Veteran had full range of motion for the left ankle, with no pain.  Repetitive motion testing was completed, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.

In May 2014, the Veteran was afforded a VA examination to determine the nature and severity of his left ankle residuals. The VA examiner noted that the Veteran sustained a shrapnel wound to the left ankle during service, with an avulsion fracture of the lateral malleolus. The Veteran reported that he had seven surgeries for the shrapnel and bone chips of the left ankle region.  The VA examiner noted that the Veteran's treatment records indicate that after the initial injury he had persistent pain and required a repeat surgery for a neuroma.  During the VA examination, the Veteran stated that he experienced left ankle pain if he stands for more than 15-20 minutes. He indicated that sitting down or moving improves these symptoms. He stated that this type of left ankle pain occurs daily.

The May 2014 VA examiner described the severity of the Veteran's left ankle shrapnel scar as "minimal," and stated that the scar is barely visible.  There were no known fascial defects or evidence of fascial defects associated with the muscle injury.  The muscle injury does not affect muscle substance or function.  There is no indication of decreased muscle strength or muscle atrophy.  During the examination, the Veteran reported that his left ankle pain worsened with extended walking and standing, so he is unable to do any prolonged physical activity (greater than 30 minutes).

After a review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's residuals of a SFW of the left ankle are more than minimal.  Although the service treatment records indicate that the initial injury was an open comminuted fracture, there is no objective evidence of more than minimal muscle or tendon damage.  A few months after the injury, it was noted that his fracture was well-healed. He had only slight limitation of motion. Tenderness and swelling was described as minimal.  The Veteran's own in-service complaints of pain, stiffness and weakness with swelling on standing for long periods and slight limitation of motion with slight crepitation are acknowledged and are consistent with no more than a moderate injury.  During the October 2006 VA examination, the Veteran's symptoms included a 4x.1 cm flat scar that was not tender, elevated, depressed, adherent, or retracted, and tenderness at the insertion of the plantar fascia.  There was no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  In December 2009, the Veteran described symptoms of "cramps/spasms," loss of endurance and chronic pain and weakness.  During the February 2011 VA examination, the Veteran denied constant pain, but reported flare-ups lasting for seconds.  The VA examiner noted moderate tenderness to palpation, and full range of motion for the left ankle, with no pain.  The May 2014 VA examiner noted that the scar is barely visible, there were no fascial defects, and there was no impairment in muscle substance or function.  The Veteran's VA examinations have consistently failed to document any muscle damage.  For these reasons, the Board finds that the preponderance of the evidence supports a finding that the Veteran's residuals of a SFW of the left ankle are best described as minimal, and most analogous to 10 percent rating under DC 5312.  For these reasons, the Board finds that the weight of the evidence does not show that rating in excess of 10 percent is warranted for residuals of a SFW of the left ankle, and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Analysis

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the symptoms of the Veteran's residuals of a SFW of the left ankle are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 5312 are very broad and contemplated the Veteran's symptoms of slight limitation of motion during service, tenderness, "cramps/spasms," loss of endurance and chronic pain and weakness.  Because the Veteran's residuals of a SFW of the left ankle are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Furthermore, the Veteran has not asserted any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the Rating Schedule is adequate to evaluate the Veteran's residuals of a SFW of the left ankle.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating in excess of 10 percent for residuals of a SFW of the left ankle is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


